Dibell, J.
Action to recover the contract price of a time recorder sold by the plaintiff to the defendant. The defendant alleged a breach of warranty. There were findings for the plaintiff for the amount demanded, and a finding that none of the allegations of the answer were true. The defendant appeals from the judgment.
The defendant claims that there was error in rulings on evidence. An appeal from a judgment does not bring for review errors in rulings on evidence unless an objection is made and exception taken at the time, or an objection made at the trial and error specified in the motion for a new trial. See G. S. 1913, § 7830; Dunnell, Minn. Dig. §§ 389, 7091; De Blois v. Great Northern Ry. Co. 71 Minn. 45, 73 N. W. 637; American Engine Co. v. Crowley, 105 Minn. 233, 117 N. W. 428; Petruschke v. Kamerer, 131 Minn. 320, 155 N. W. 205. There were objections but no exceptions at the trial. There was no motion for a new trial. There is no reviewable error in rulings on evidence.
An appeal from a judgment upon trial by the court, though there is no motion for a new trial, raises the question of the sufficiency of the evidence to sustain the findings. Pittsburgh Plate Glass Co. v. Brown, supra, page 325, 188 N. W. 569; Anker v. Chicago Great Western R. Co. 140 Minn. 63, 167 N. W. 278; Hrdlicka v. Haberman, 140 Minn. 124, 167 N. W. 363; Dunnell, Minn. Dig. §§ 388, 7073.
The court found that the allegations of the answer were not true. The general finding included a finding that there was no breach of the warranty. There was evidence that the time recorder at one time during the first year “jumped” a month. It was at once fixed by the plaintiff. The evidence sustains the finding that there was no breach.
Judgment affirmed.